DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   09/24/2021. 
Claims 1-7, 9-17, and 19-20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 and 07/27/2021 was filed after the mailing date of the Non-final Office Action on 06/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 09/24/2021 regarding the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant asserts on page 11 that the process and memory are not a general computer, but are a special computer specifically configured with a sound detector. The Examiner respectfully disagrees with this assertion. Based on the description of the structures found in [0079-83] in the specification, there is nothing to indicate the process and memory are anything other than that which is implemented in a general computer. Additionally, the structure of a sound detector is interpreted as an input device, as 
Applicant further asserts on page 11 that the conversion of sound from a time domain to a frequency domain is practically impossible for a human to perform in the mind, and that this, in combination with the use of frequency information to determine bullying, as well as the configuration of the physical device, constitutes a combination that is more than abstract. The Examiner respectfully disagrees with this assertion. A human is capable of listening to incoming sounds in the time domain, and writing down the prevalence of different frequencies within the sounds, thus converting the sound from a time domain to a frequency domain. This information can then be compared to already-written frequency information that is indicative of bullying scenarios in order to determine whether the heard sounds qualify as bullying. As previously stated, the physical device structures are generalized computer components. Thus, as the process is capable of being performed in the human mind, but for the recitation of generic computer components, the claims are still directed to an abstract idea, mental process. Please see the 101 write-up for the complete analysis.
Hence, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.
Regarding claims 1 and 11, the limitation(s) of “accessing samples of sounds” (claim 11), “determine that a noise event has occurred”, “convert the samples”, “determine whether the noise event is a potential bullying occurrence”, “initiate a bullying notification”, and “the profile includes a triangular shape”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental processes of a human listening to audio to recognize a sound that is loud enough for long enough to be of interest, writing down the frequencies prevalent in the sound, determining if the sound is indicative of bullying based on known bullying sounds of a high or low frequency, writing down that the human has recognized a sound indicative of bullying, and determining the indication of bullying based on the frequency information fitting the specified criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the --Mental Processes-- grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the recitation of “a sound detector”, “a processor”, and “a memory” in claim 1, and “a sound detector” in claim 11 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using [0079-83] in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to access, determine, process, determine, and initiate amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

With respect to claims 7 and 17, the claim recites “determine the frequency spectrum information”, which reads on a human recognizing that a heard sound is in a specific frequency range. No additional limitations are present.

With respect to claims 9 and 19, the claim recites “compare the frequency spectrum information of the noise event to a frequency spectrum profile having substantially uniform frequency profile”, which reads on a human hearing a sound and making a mental comparison with sounds the human has previously heard that are known to have a uniform frequency profile. No additional limitations are present.

With respect to claims 10 and 20, the claim recites “not initiate a bullying notification”, which reads on a human not writing down the recognition of a sound being 

Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659      

/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659